DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 2004/0144285) in view of Egli et al. (US 2002/0153260).
Stark et al. teach an aqueous electrolyte comprising a nickel salt, a reducing agent such as sodium hypophosphite, a complexing agent, an accelerator and a stabilizer as claimed by applicants in claim 10.  See para. 0016 and para. 0026.  The nickel salt has anions that are volatile such as acetate, formate, nitrate, oxalate, propionate, citrate, and ascorbate.  An example of the nickel salt is nickel acetate.  See para. 0015 and para. 0024.  With respect to claim, 13, the complexing agent is preferably 2-hydroxypropanoic acid (i.e. mono-hydroxycarboxylic acid).  See para. 0016 and para. 0027.  Stark et al. further teach that other components can be added to the aqueous electrolyte, so as to achieve additional hardness, dry-lubricant affects, and/or other properties in the deposited layer.  A specific example of the aqueous electrolyte includes nickel acetate (metal salt), sodium hypophosphite (reducing agent), a hydroxycarboxylic acid (complexing agent), a hydroxypolycarboxylic acid, sodium saccharine, potassium iodide, lead acetate (stabilizer) and ammonia.  See Example 1.  Stark et al. fail to: (1) teach that the aqueous electrolyte further contains a pyrone of the formula I as claimed by applicants in claim 10; or (2) specifically exemplify the use of nickel ascorbate as the nickel salt so as to produce ascorbic acid in the aqueous electrolyte as claimed by applicants in claim 11 and 12.
With respect to claims 11 and 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted nickel ascorbate for the nickel acetate as the nickel salt as claimed by applicants as Stark et al. also disclose the use of nickel ascorbate but fail to show an 
Egli et al. teach that hydroxylated gamma-pyrones such as maltol, ethylmaltol and kojic acid are well known as grain refiner/stabilizer additives for nickel electroplating and nickel electroless plating compositions.  See para. 0026 and para. 0033.  With respect to claims 14 and 15, the hydroxylated gamma-pyrones are added in an amount of 2 to 10,000 mg/L (i.e. 0.002 to 10 g/L).  See para. 0028.  With respect to claim 16, it is the examiner’s positon that ethylmaltol is a pyrone of applicant’s formula 1 wherein R1 is a hydroxyl group, R2 is an ethyl group, and R3 and R4 are both H.
Therefore, in view of the combined teachings of Stark et al. and Egli et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous electrolyte of Stark et al. by adding the hydroxylated gamma-pyrones of Egli et al. to enhance grain refinement and improve stability of the aqueous electrolyte.  See para. 0021 of Egli et al.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that it would not have been obvious to combine Stark and Egli as the use of gamma pyrones in electroless nickel plating is non-obvious and inventive.  Applicants also argue that the special pK value of gamma pyrones compared to conventional ligands opens up a wider pH range. This is not persuasive as the reference Egli specifically teaches that keto functionalities having a low pKa are particularly preferred, listing hydroxylated gamma pyrones, e.g. maltol, ethylmaltol, kojic acid, meconic acid, comenic acid as particularly preferred (paragraph 0026). Egli explicitly teaches the overserved grain refinement and polarization with the use of gamma pyrones, and that gamma pyrones stabilize copper solutions from plating out as well (paragraph 0027). Further, Egli explicitly teaches that the stabilizer, i.e. gamma pyrone, can be used in not only tin and copper baths, but in nickel baths as well, even though tin is preferred (paragraph 0033). So while it may be reasonable to argue that gamma pyrone use in nickel baths is novel, but it is not non-obvious.  Further, no evidence of new or unexpected results, or other secondary evidence of non-obviousness, has been demonstrated.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734